Exhibit 10.2

 



REGISTRATION RIGHTS AGREEMENT

 

DATED AS OF

 

JULY 10, 2019

 

BY AND AMONG

 

LIBERTY TAX, INC.

 

AND

 

THE INVESTORS LISTED ON SCHEDULE 1 HERETO

 

 

 

 

 





 

 

TABLE OF CONTENTS

 

Article I   DEFINITIONS 2 1.1   Certain Definitions 2 1.2   Other Terms 4
Article II   REGISTRATION RIGHTS 5 2.1   Shelf Registration Statement 5
2.2   Blackout Periods 6 2.3   Demand Underwritten Offerings 7 2.4   Piggyback
Registration 8 2.5   Registration Procedures 9 2.6   Obligations of the Parties
14 2.7   Expenses 15 2.8   Indemnification; Contribution 15
2.9   Indemnification Procedures 17 2.10   Rule 144 18 2.11   Preservation of
Rights 18 2.12   Transfer of Registration Rights 18 Article III   MISCELLANEOUS
18 3.1   Notices 18 3.2   Waiver 19 3.3   Counterparts 20 3.4   Applicable Law
20 3.5   WAIVER OF JURY TRIAL 20 3.6   Severability 20 3.7   Further Action 20
3.8   Delivery by Electronic Transmission 20 3.9   Entire Agreement 21
3.10   Remedies 21 3.11   Descriptive Headings; Interpretation 21
3.12   Amendments 22





 

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated July 10, 2019, is
made and entered into by and among Liberty Tax, Inc., a Delaware corporation
(the “Company”), and the Persons listed on Schedule 1 hereto (collectively, the
“Investors”). Except as expressly provided herein, capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the A&R New
Holdco LLC Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Company is a party to that certain Agreement of Merger and Business
Combination Agreement, dated as of July 10, 2019 (as amended, restated or
otherwise modified from time to time, the “Business Combination Agreement”), by
and among the Company, Buddy’s Newco, LLC, a Delaware limited liability company
(“Buddy’s”), Franchise Group New Holdco, LLC, a Delaware limited liability
company and a direct wholly-owned Subsidiary of the Company (“New Holdco”),
Franchise Group B Merger Sub, LLC, a Delaware limited liability company and
indirect wholly-owned Subsidiary of the Company (“Merger Sub”), and Vintage RTO,
L.P., a Delaware limited partnership, solely in its capacity as the
representative of the Buddy’s members;

 

WHEREAS, (i) on the date hereof, Merger Sub was merged with and into Buddy’s
(the “Merger”), with Buddy’s surviving the Merger as an indirect wholly-owned
Subsidiary of the Company and (ii) upon the consummation of the Merger (the
“Closing”), the units representing membership interests in Buddy’s were
cancelled and converted into the right of the former holders thereof to receive
common units of New Holdco (“New Holdco Units”) and shares of voting
non-economic preferred stock of the Company, par value $0.01 per share (“Voting
Non-Economic Preferred Stock”), in each case, in accordance with the terms and
conditions of the Business Combination Agreement;

 

WHEREAS, the holders of New Holdco Units and shares of Voting Non-Economic
Preferred Stock may elect to cause New Holdco and the Company to redeem such New
Holdco Units and shares of Voting Non-Economic Preferred Stock, respectively, in
exchange for the issuance by the Company to such holders of shares of common
stock of the Company, par value $0.01 per share (“Common Stock”), in each case,
in accordance with the terms and conditions of the A&R New Holdco LLC Agreement
and the Certificate of Designation;

 

WHEREAS, Tributum, L.P., a Vintage Group Member, has entered into (i) a
Subscription Agreement with the Company, dated as of July 10, 2019, pursuant to
which Tributum, L.P. purchased shares of Common Stock at the Closing, and (ii) a
Subscription Agreement with the Company, dated as of July 10, 2019, pursuant to
which Tributum, L.P. has agreed to subscribe for and purchase shares of Common
Stock in connection with the consummation of the tender offer by the Company
contemplated by the Business Combination Agreement (such Subscription
Agreements, collectively, the “Vintage Subscription Agreements”), in each case,
in accordance with the terms and conditions of the Vintage Subscription
Agreements; and

 

WHEREAS, the Company and the other parties hereto desire to enter into this
Agreement in order to set forth certain registration rights applicable to the
Registrable Shares.

 

- 1 -

 



NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1           Certain Definitions. For purposes of this Agreement, the following
terms shall have the meanings specified in this Section 1.1:

 

“A&R New Holdco LLC Agreement” means that certain First Amended and Restated
Limited Liability Company Agreement of New Holdco, dated as of the date hereof,
by and among New Holdco and the members named therein.

 

“Action” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, proceeding or investigation by or before any federal,
state, local, foreign or international Governmental Entity or any arbitration or
mediation tribunal.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person; provided, however, that no Vintage
Group Member or any of its Affiliates (other than the Company and its
Subsidiaries) shall be deemed to be an Affiliate of the Company or any of its
Subsidiaries for purposes of this Agreement, and neither the Company nor any of
its Subsidiaries shall be deemed to be an Affiliate of any Vintage Group Member
or any of its Subsidiaries (other than the Company and its Subsidiaries) for
purposes of this Agreement. As used in this definition, “control” (including
with correlative meanings, “controlled by” and “under common control with”)
means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities, by contract or otherwise).

 

“beneficially own” means, with respect to Common Stock, having the power to vote
or direct the vote of shares of Common Stock. The terms “beneficial owner” and
“beneficial ownership” shall have correlative meanings.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
Law to close.

 

“Certificate of Designation” means that certain Certificate of Designation
providing for the designations, powers, preferences, rights, qualifications,
limitations and restrictions of the Voting Non-Economic Preferred Stock, which
Certificate of Designation was approved by the Board of Directors and the
special committee of independent directors of the Board of Directors and filed
by the Company with the Secretary of State of the State of Delaware on or prior
to the date hereof pursuant to the Business Combination Agreement.

 

“Debt Financing” means the debt financing incurred or intended to be incurred
pursuant to that certain Credit Agreement, dated as of the date hereof, by and
among Franchise Group Intermediate B, LLC, Buddy’s, Buddy’s Franchising and
Licensing LLC, the lenders party thereto from time to time, and Kayne Solutions
Fund, L.P., as administrative agent for the lenders party thereto and as
collateral agent for the lenders party thereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

- 2 -

 



“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

 

“Former Buddy’s Members” means the former members of Buddy’s who received New
Holdco Units and shares of Voting Non-Economic Preferred Stock in the Merger. A
list of the Former Buddy’s Members is set forth on Schedule 1(B).

 

“Governmental Entity” means any United States federal, state or local, or
foreign, international or supranational, government, court or tribunal, or
administrative, executive, governmental or regulatory or self-regulatory body,
agency or authority thereof.

 

“Law” means any federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Entity.

 

“Parties” means the Company and each of the stockholders that are parties
hereto, and each, a “Party”.

 

“Person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization, limited liability company or
governmental or other entity.

 

“Registrable Shares” means, at any time, (i) the shares of Common Stock that
were purchased by Tributum, L.P. pursuant to the Vintage Subscription Agreements
and that are beneficially owned by Tributum, L.P. (or another Vintage Group
Member as a result of a Transfer of such shares by Tributum, L.P. to such other
Vintage Group Member), (ii) the shares of Common Stock issued or issuable by the
Company to any Former Buddy’s Member upon a redemption of New Holdco Units and
shares of Voting Non-Economic Preferred Stock held by such Former Buddy’s Member
by New Holdco and the Company, respectively, pursuant to the A&R New Holdco LLC
Agreement and the Certificate of Designation, (iii) any shares of Common Stock
that were purchased by the Investors with the proceeds from the Debt Financing
of any amounts distributed thereto by New Holdco in connection with the tender
offer contemplated by the Business Combination Agreement, and (iv) any shares of
capital stock or other equity securities issued in exchange for or in
substitution of a dividend or distribution on any shares of Common Stock
referred to in the immediately preceding clauses (i), (ii) and (iii), but
excluding any such shares of Common Stock (including shares of Common Stock
issuable upon a redemption of New Holdco Units and shares of Voting Non-Economic
Preferred Stock)  that have, after the date hereof, been Transferred pursuant to
(a) a registration statement or valid registration exemption under, and in
compliance with the requirements of, the Securities Act such that such shares
are freely tradeable or (b) Rule 144 under, and in compliance with the
requirements of, the Securities Act.

 

- 3 -

 



“Representatives” means, with respect to any Person, such Person’s officers,
directors, managers, employees, financing sources, consultants, agents,
financial advisors, attorneys, accountants, other advisors, Affiliates and other
representatives.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

“Subsidiary” means, with respect to any Person, another Person, an amount of the
voting securities or other voting ownership interests of which is sufficient,
together with any contractual rights, to elect at least a majority of its board
of directors or other governing body (or, if there are no such voting interests,
50% or more of the equity interests of which) is owned directly or indirectly by
such first Person; provided, that neither the Company nor any of its
Subsidiaries shall be deemed to be a Subsidiary of any Vintage Group Member or
any of its Subsidiaries for purposes of this Agreement. For the avoidance of
doubt, immediately following the Closing, Buddy’s and its Subsidiaries shall be
Subsidiaries of the Company.

 

“Transfer” means, directly or indirectly (whether by merger, operation of law or
otherwise), to sell, transfer, assign or otherwise dispose of or encumber (other
than as security in connection with any bona fide loan or financing transaction)
any direct or indirect economic, voting or other rights in or to any Common
Stock, including by means of (i) the Transfer of an interest in a Person that
directly or indirectly holds such Common Stock or (ii) a hedge, swap or other
derivative.

 

“underwritten offering” means an offering in which Securities of the Company are
sold to one or more underwriters (as defined in Section 2(a)(11) of the
Securities Act) for resale to the public.

 

“Vintage Group” means, collectively, Tributum, L.P., Vintage Tributum LP,
Vintage Capital Management, LLC, Samjor Family LP, and Vintage RTO, L.P., and
any of their respective Affiliates (excluding the Company, New Holdco and their
respective Subsidiaries), successors and permitted assigns who hold New Holdco
Units, shares of Voting Non-Economic Preferred Stock or shares of Common Stock.

 

“Vintage Group Member” means each member of the Vintage Group.

 

1.2           Other Terms. For purposes of this Agreement, the following terms
have the meanings set forth in the sections indicated.

 



Agreement Preamble Blackout Period 2.2 Buddy’s Recitals Business Combination
Agreement Recitals Claim Notice 2.9(a) Claims 2.8(a)

 

- 4 -

 



Closing Recitals Common Stock Recitals Company Preamble Counsel 2.5(a)(i) Demand
Underwritten Offering 2.3(a) Effective Period 2.5(a)(iii) Indemnifying Party
2.9(a) Initiating Vintage Goup Member 2.3(a) Investors Preamble Merger Recitals
Merger Sub Recitals New Holdco Recitals New Holdco Units Recitals Non-Vintage
Investors 2.3(d) Participating Investors 2.3(a) Piggyback Registration 2.4(a)
Required Investor Information 2.6(a) Shelf Registration Statement 2.1 Vintage
Subscription Agreements Recitals Voting Non-Economic Preferred Stock Recitals

Article II

REGISTRATION RIGHTS

 

2.1           Shelf Registration Statement. As promptly as practicable after the
date hereof, but in any event no later than forty-five (45) days following the
approval of the Liberty Charter Amendments by the Company’s stockholders and the
filing thereof with the Secretary of State of the State of Delaware, the Company
shall prepare and file with the SEC a “shelf” registration statement on Form S-1
(or Form S-3 if the Company is eligible to use Form S-3 at such time) with
respect to the offer and resale of all Registrable Shares in accordance with
Rule 415 (together with any additional registration statements filed to register
any Registrable Shares, the “Shelf Registration Statement”). Upon becoming
eligible to use Form S-3, the Company shall promptly file a Shelf Registration
Statement on Form S-3, which may be in the form of a post-effective amendment to
the Shelf Registration Statement on Form S-1, covering all of the then
Registrable Shares and will maintain the effectiveness of the Shelf Registration
Statement on Form S-3 (or such comparable or successor form) then in effect
until such time as there are no Registrable Shares. The Company will use its
reasonable best efforts to (i) cause the Shelf Registration Statement, when
filed, to comply in all material respects with all legal requirements applicable
thereto, (ii) respond as promptly as reasonably practicable to, and resolve all
comments received from, the SEC or its staff concerning the Shelf Registration
Statement, (iii) have the Shelf Registration Statement declared effective under
the Securities Act as promptly as practicable after such filing and (iv)
maintain the effectiveness of (and availability for use of) the Shelf
Registration Statement (including by filing any post-effective amendments
thereto or prospectus supplements in respect thereof) until such time as there
are no Registrable Shares. Notwithstanding the foregoing provisions of this
Section 2.1, if the SEC prevents the Company from including on a registration
statement any or all of the Registrable Shares to be registered pursuant to this
Section 2.1 due to limitations on the use of Rule 415 of the Securities Act for
the resale of Registrable Shares by the Investors, such registration statement
shall register the resale of a number of Registrable Shares which is equal to
the maximum number of shares as is permitted by the SEC, and the Company shall
use its reasonable best efforts to register all such remaining Registrable
Shares for resale as promptly as reasonably practicable in accordance with the
applicable rules, regulations and guidance of the SEC. In such event, the number
of Registrable Shares to be registered for each Investor in such registration
statement shall be reduced pro rata among all Investors, in each case based on
the proportion that the number of Registrable Shares held by each Investor bears
to the total number of Registrable Shares to be registered pursuant to such
registration statement.

 

- 5 -

 



2.2           Blackout Periods. Notwithstanding anything in Section 2.1 to the
contrary, the Company shall be entitled to postpone and delay the filing or
effectiveness (but not the preparation) of any registration statement or the
offer or sale of any Registrable Shares thereunder (i) for reasonable periods of
time in advance of the release of the Company’s quarterly and annual financial
results and (ii) for reasonable periods of time, not in excess of an aggregate
of ninety (90) calendar days in any twelve (12)-month period and in no event
more than two times in any twelve (12)-month period (any such postponement and
delay permitted by this Section 2.2 being, a “Blackout Period”), if (A) the
Board of Directors determines in its good faith judgment that any such filing or
effectiveness of a registration statement or the offering or sale of any
Registrable Shares thereunder would (1) materially impede, materially delay or
otherwise materially interfere with any pending or proposed material
acquisition, disposition, corporate reorganization or other similar material
transaction involving the Company as to which the Company has taken substantial
steps and is proceeding with reasonable diligence to effect, (2) materially
adversely affect any registered underwritten public offering of the Company’s
securities for the Company’s account as to which the Company has taken
substantial steps (including, but not limited to, selecting a managing
underwriter for such offering) and is proceeding with reasonable diligence to
effect such offering, or (3) require disclosure of material non-public
information which, in the reasonable discretion of the Board of Directors,
acting in good faith, would have a material adverse effect on the business,
operations or management of the Company or any of its Affiliates if disclosed at
such time or (B) the Board of Directors determines in its good faith judgment
that the Company is required by law, rule or regulation to amend or supplement
the affected registration statement or the related prospectus so that such
registration statement or prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Company shall give written notice to each Investor that holds Registrable
Shares of its determination to postpone or delay the filing of such registration
statement or other imposition of a Blackout Period and a general statement of
the reason for such deferral and an approximation of the anticipated delay;
provided, further, that in the event that the Company proposes to register
shares of Common Stock (other than in connection with a registered underwritten
public offering of the Company’s securities for the Company’s account) during a
Blackout Period, the Company shall not pursuant to this Section 2.2 be entitled
to postpone or delay the filing or effectiveness of any registration statement
or the offer or sale of any Registrable Shares during such Blackout Period. Upon
notice by the Company to the Investors of any such determination, each Investor
shall, except as required by applicable Law, keep the fact of any such notice
strictly confidential, and during any Blackout Period (or until such Blackout
Period shall be earlier terminated in writing by the Company), promptly halt any
offer, sale, trading or transfer by it of any shares of Common Stock and
promptly halt any use, publication, dissemination or distribution of any
prospectus or prospectus supplement covering such Registrable Shares and, if so
directed by the Company, shall deliver to the Company any copies then in its
possession of any such prospectus or prospectus supplement. A deferral of the
filing or effectiveness of a registration statement or other imposition of a
Blackout Period pursuant to this Section 2.2 shall be lifted as soon as
practicable (and in no event later than the 90th calendar day in any 12-month
period), and the Company shall promptly (and in any event within five (5)
Business Days) notify in writing each Investor of the termination of the
Blackout Period and the absence of the circumstances giving rise to such
Blackout Period.

 

- 6 -

 



2.3           Demand Underwritten Offerings.

 

(a)            In the period during which a Shelf Registration Statement
covering the Registrable Shares is effective, if any Vintage Group Member
holding any Registrable Shares delivers notice to the Company (such notice to be
delivered no less than twenty (20) Business Days prior to the date the
underwriting agreement for any underwriting pursuant to this Section 2.3(a) is
expected to be executed) stating that it and/or one or more other Investors that
hold Registrable Shares (such Vintage Group Member, the “Initiating Vintage
Group Member” and the Initiating Vintage Group Member together with such other
Investors, the “Participating Investors”) intend(s) to effect an underwritten
public offering of all or part of its or their Registrable Shares included on
the Shelf Registration Statement (a “Demand Underwritten Offering”), the Company
shall use its reasonable best efforts to amend or supplement the Shelf
Registration Statement or related prospectus as may be necessary in order to
enable such Registrable Shares to be distributed pursuant to the Demand
Underwritten Offering. The Investors shall only be entitled to offer and sell
their Registrable Shares pursuant to a Demand Underwritten Offering if the
aggregate amount of Registrable Shares to be offered and sold in such offering
by the Participating Investors are reasonably expected to result in aggregate
gross proceeds (based on the current market price of the number of Registrable
Shares to be sold) of not less than $25 million.

 

(b)           Notwithstanding anything set forth herein to the contrary, (i) the
Company may delay the commencement of any Demand Underwritten Offering for the
same reasons as the Company may institute a Blackout Period prior to the
commencement of any marketing efforts or “road shows” by the Company or the
underwriters in connection with such Demand Underwritten Offering, (ii) the
Company shall not be obligated to effect any Demand Underwritten Offering within
ninety (90) days after the effective date of (A) a previous Demand Underwritten
Offering or (B) a previous registration under which the Participating Investors
exercising piggyback rights pursuant to Section 2.4 were permitted to register,
and sold, at least fifty percent (50%) of the Registrable Securities requested
to be included therein, and (iii) the Vintage Group Members holding Registrable
Shares, collectively, shall have the right to request no more than an aggregate
of two (2) Demand Underwritten Offerings in any twelve (12)-month period. Any
request for a Demand Underwritten Offering under this Section 2.3 may be revoked
or withdrawn upon written notice by the Initiating Vintage Group Member to the
Company; provided, that any such Demand Underwritten Offering withdrawn or not
consummated for any reason shall be counted toward the total of two (2) Demand
Underwritten Offerings permitted to be requested in any twelve (12)-month
period; provided, however, that no revoked or withdrawn Demand Underwritten
Offering shall be counted for determining the number of Demand Underwritten
Offerings requested in any twelve (12)-month period if (1) the Participating
Investors reimburse the Company for all of its out-of-pocket costs and expenses
incurred in connection with any such revoked or withdrawn Demand Underwritten
Offering incurred through the date of such revocation or withdrawal and (2) such
revocation or withdrawal shall have been made prior to the commencement of any
marketing efforts or “road shows” by the Company or the underwriters in
connection with such Demand Underwritten Offering; provided, further, that the
Initiating Vintage Group Member shall be entitled, at any time after receiving
notice of the imposition of any Blackout Period by the Company, to withdraw a
request for a Demand Underwritten Offering and, if such request is withdrawn,
such Demand Underwritten Offering shall not count toward the total of two (2)
Demand Underwritten Offerings permitted to be requested in any twelve (12)-month
period.

 

- 7 -

 



(c)            In connection with any Demand Underwritten Offering, the managing
underwriter or placement agent (if any) for such offering shall be selected by
the Initiating Vintage Group Member, subject to the prior approval of the
Company (which approval shall not be unreasonably withheld, conditioned or
delayed).

 

(d)           The Company may include Common Stock other than Registrable Shares
in a Demand Underwritten Offering for any other Person (including the Company)
on the terms provided below. If the managing underwriter or underwriters of any
proposed Demand Underwritten Offering informs the Company and the Initiating
Vintage Group Member that, in its or their opinion, the number of Registrable
Shares, together with any Common Stock, which such Participating Investors and
any other Persons intend to include in such offering exceeds the number which
can be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the Registrable Shares offered, then Registrable Shares proposed to
be registered by the Vintage Group Members shall be included therein and, if
additional Registrable Shares or shares of Common Stock can also be so
registered, then the Registrable Shares or shares of Common Stock to be included
in such underwritten offering, up to the maximum number of additional
Registrable Shares or shares of Common Stock that, in the opinion of such
managing underwriter or underwriters, can be sold without having such adverse
effect, shall be (i) first, the number of Registrable Shares that the
Participating Investors other than the Vintage Group Members (such Investors,
the “Non-Vintage Investors”) propose to sell, with such number to be allocated
pro rata among all Non-Vintage Investors, in each case based on the proportion
that the number of Registrable Shares proposed to be sold in such Demand
Underwritten Offering by each Non-Vintage Investor bears to the total number of
Registrable Shares proposed to be sold by all Non-Vintage Investors in such
Demand Underwritten Offering, (ii) second, and only if all the Registrable
Shares referred to in clause (i) of this Section 2.3(d) have been included, the
shares of Common Stock that the Company proposes to sell, and (iii) third, and
only if all the shares of Common Stock referred to in clause (ii) of this
Section 2.3(d) have been included, the number of shares of Common Stock proposed
to be included therein by any other Persons allocated among such Persons in such
manner as the Company may determine.

 

(e)            Nothing in this Agreement shall affect, supersede or otherwise
modify any of the restrictions on transfer set forth in the A&R New Holdco LLC
Agreement.

 

2.4           Piggyback Registration.

 

- 8 -

 



(a)            Whenever the Company proposes to publicly sell or register for
sale any of its securities in an underwritten offering pursuant to a
registration statement under the Securities Act (other than a registration
statement on Form S-8 or on Form S-4 or any similar successor forms thereto) (a
“Piggyback Registration”), the Company shall give prompt written notice to the
Investors of its intention to effect such sale or registration and, subject to
Section 2.4(b), shall include in such transaction all Registrable Shares with
respect to which the Company has received a written request from any Investor
for inclusion therein within ten (10) Business Days after the receipt of the
Company’s notice. The managing underwriter or underwriters to administer the
underwritten offering pursuant to a Piggyback Registration shall be chosen by
the Company in its sole discretion. The Company may postpone or withdraw the
filing or the effectiveness of a Piggyback Registration at any time in its sole
discretion, without prejudice to the rights of the Investors under Section 2.3
hereof.

 

(b)           If the managing underwriter or underwriters of any proposed
underwritten offering of Registrable Shares included in a Piggyback Registration
informs the Company and the Investors that have requested to participate in such
offering that, in its or their opinion, the number of Registrable Shares which
such Investors intend to include in such offering exceeds the number which can
be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, then the shares of Common Stock proposed to
be registered by the Company shall be included therein and, if additional
Registrable Shares or shares of Common Stock can be so registered, then the
Registrable Shares or shares of Common Stock to be included in such underwritten
offering, up to the maximum number of additional shares of Registrable Shares
and Common Stock that, in the opinion of such managing underwriter or
underwriters, can be sold without having such adverse effect, shall (i) first,
be allocated to the Vintage Group Members until all of the Registrable Shares
that the Vintage Group Members propose to sell have been included therein, (ii)
second, and only if all the shares referred to in clause (i) of this Section
2.4(b) have been included, the number of Registrable Shares proposed to be sold
by the Non-Vintage Investors, with such number to be allocated pro rata among
the Non-Vintage Investors that have requested to participate in such offering
based on the proportion that the number of Registrable Shares proposed to be
sold in such offering by each Non-Vintage Investor bears to the total number of
Registrable Shares proposed to be sold by all Non-Vintage Investors in such
offering (provided, that any securities thereby allocated to a Non-Vintage
Investor that exceed such Non-Vintage Investor’s request shall be reallocated
among the remaining requesting Non-Vintage Investors in like manner) and (iii)
third, and only if all of the Registrable Shares referred to in clause (ii) of
this Section 2.4(b) have been included in such Piggyback Registration, any other
securities eligible for inclusion in such offering may be included therein.

 

(c)            No registration of Registrable Shares effected pursuant to a
request under this Section 2.4 shall be deemed to have been effected pursuant to
Section 2.3 or shall relieve the Company of its obligations under Section 2.1
through Section 2.3.

 

2.5           Registration Procedures.

 

(a)            Without limiting the foregoing provisions of this Agreement, in
connection with each registration statement prepared pursuant to this Article II
pursuant to which Registrable Shares will be offered and sold, and in accordance
with the intended method or methods of distribution of the Registrable Shares as
described in such registration statement, the Company shall use its reasonable
best efforts to, as expeditiously as reasonably practicable:

 

- 9 -

 



(i)             prepare and file with the SEC such registration statement on an
appropriate registration form of the SEC and cause such registration statement
to become effective under the Securities Act as promptly as reasonably
practicable after the filing thereof, which registration statement shall comply
as to form in all materials respects with the requirements of the applicable
form and include or incorporate by reference all financial statements required
by such form to be filed therewith or incorporated by reference therein;
provided, that before filing a registration statement or prospectus or any
amendments or supplements thereto, the Company shall furnish to one counsel
selected by the Vintage Group Members holding Registrable Shares (which such
counsel shall be confirmed to the Company in writing (the “Counsel”)) draft
copies of all such documents proposed to be filed (other than any portion of any
thereof which contains information for which the Company has sought confidential
treatment) as far in advance as reasonably practicable prior to filing (and in
any event at least five (5) Business Days prior to such filing or such shorter
time period as may be agreed by such Vintage Group Members and the Company),
which documents will be subject to the reasonable review and (except for
exhibits) comment of such Vintage Group Members and the Counsel and the
underwriters in connection with any underwritten offering, and the Company shall
reasonably consider all such comments, edits and objections and incorporate any
such comments and edits proposed reasonably and in good faith prior to filing
any amendment or supplement to any registration statement;

 

(ii)           furnish without charge to each Investor and the underwriters, if
any, at least one conformed copy of the registration statement and each
post-effective amendment or supplement thereto (including all schedules and
exhibits but excluding all documents incorporated or deemed incorporated therein
by reference, unless requested in writing by any Investor or an underwriter,
except to the extent such exhibits and schedules are currently available via
EDGAR and other than any portion of any thereof which contains information for
which the Company has sought confidential treatment) and such number of copies
of the registration statement and each amendment or supplement thereto
(excluding exhibits and schedules) and the summary, preliminary, final, amended
or supplemented prospectuses included in such registration statement as each
Investor or such underwriter may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Shares being sold by such
Investor (the Company hereby consents to the use in accordance with the U.S.
securities laws of such registration statement (or post-effective amendment
thereto) and each such prospectus (or preliminary prospectus or supplement
thereto) by such Investor and the underwriters, if any, in connection with the
offering and sale of the Registrable Shares covered by such registration
statement or prospectus);

 

(iii)         keep such registration statement effective and updated (including
the filing of a new registration statement upon the expiration of a prior one)
with respect to the disposition of all Registrable Shares subject thereto until
the date on which there are no Registrable Shares (the “Effective Period”), and
prepare and file with the SEC such amendments, post-effective amendments and
supplements to the registration statement and the prospectus as may be necessary
to maintain the effectiveness of the registration for the Effective Period) and
cause the prospectus (and any amendments or supplements thereto) to be filed
with the SEC;

 

- 10 -

 



(iv)          register or qualify the Registrable Shares covered by such
registration statement under such other securities or “blue sky” laws of such
jurisdictions in the United States as the Vintage Group Members and any managing
underwriter or underwriters may reasonably request, keep such registrations or
qualifications in effect for so long as the registration statement remains in
effect, and do any and all other acts and things which may be reasonably
necessary to enable any Investor or any underwriter to consummate the
disposition of the Registrable Shares in such jurisdictions; provided, however,
that in no event shall the Company be required to (A) qualify to do business as
a foreign corporation in any jurisdiction where it would not, but for the
requirements of this clause (iv), be required to be so qualified, or (B) take
any action which would subject it to service of process (other than in
connection with the sale of the securities covered by the registration
statement) or taxation in any jurisdiction where it would not otherwise be
obligated to do so, but for this clause (iv);

 

(v)           without limiting the obligations of the Company under the Business
Combination Agreement, cause all Registrable Shares covered by such registration
statement to be listed (after notice of issuance) on the New York Stock
Exchange, the NASDAQ Global Select Market or on the principal securities
exchange, interdealer quotation system or over-the-counter market on which
Common Stock is then listed or quoted;

 

(vi)          promptly notify the Investors participating in any underwritten
offering and the managing underwriter or underwriters in connection with such
underwritten offering after becoming aware thereof, (A) when the registration
statement or any related prospectus or any amendment or supplement thereto has
been filed, and, with respect to the registration statement or any
post-effective amendment, when the same has become effective, (B) of any request
by the SEC or any U.S. state securities authority for amendments or supplements
to the registration statement or the related prospectus or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
for that purpose, (D) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Shares for
sale in any jurisdiction or the initiation of any proceeding for such purpose,
or (E) within the Effective Period of the happening of any event or the
existence of any fact which makes any statement in the registration statement or
any post-effective amendment thereto, prospectus or any amendment or supplement
thereto, or any document incorporated therein by reference untrue in any
material respect or which requires the making of any changes in the registration
statement or post-effective amendment thereto or any prospectus or amendment or
supplement thereto so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

- 11 -

 



(vii)        during the Effective Period, obtain the withdrawal of any order
enjoining or suspending the use or effectiveness of the registration statement
or any post-effective amendment thereto or the lifting of any suspension of the
qualification of any of the Registrable Shares for sale in any jurisdiction;

 

(viii)      deliver to the Investors participating in any underwritten offering
and the managing underwriter or underwriters in connection with such
underwritten offering copies of all material correspondence between the SEC and
the Company, its counsel or auditors and all memoranda relating to discussions
with the SEC or its staff with respect to the registration statement (except to
the extent such correspondence is currently available via EDGAR or relates to
information subject to a confidential treatment request); provided, that any
such investigation shall not interfere unreasonably with the Company’s business;

 

(ix)          provide and cause to be maintained a transfer agent and registrar
for all Registrable Shares covered by such registration statement not later than
the effective date of such registration statement;

 

(x)           cooperate with the Investors participating in any underwritten
offering and the managing underwriter or underwriters in connection with such
underwritten offering to facilitate the timely preparation and delivery of
certificates representing the Registrable Shares to be sold under the
registration statement in a form eligible for deposit with the Depository Trust
Corporation not bearing any restrictive legends (other than as required by the
Depository Trust Corporation) and not subject to any stop transfer order with
any transfer agent, and cause such Registrable Shares to be issued in such
denominations and registered in such names as the managing underwriters in
connection with such underwritten offering may request in writing or, if not an
underwritten offering, in accordance with the instructions of the applicable
Investors, in each case at least two (2) Business Days prior to the closing of
any sale of Registrable Shares;

 

(xi)          in the case of a firm commitment underwritten offering, enter
into, concurrently with the Investors participating in such underwritten
offering, an underwriting agreement customary in form and substance (taking into
account the Company’s prior underwriting agreements) and reasonably acceptable
to the Company for a firm commitment underwritten secondary offering of the
nature contemplated by the applicable registration statement;

 

(xii)        obtain an opinion from the Company’s counsel and a “cold comfort”
letter from the Company’s independent public accountants (and, if necessary, any
other independent certified public accountants of any Subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data is, or is required to be, included in the registration statement)
in customary form and covering such matters as are customarily covered by such
opinions and “cold comfort” letters in connection with an offering of the nature
contemplated by the applicable registration statement;

 

- 12 -

 



(xiii)      provide to the Counsel and to the managing underwriters in
connection with any underwritten offering and no later than the time of filing
of any document which is to be incorporated by reference into the registration
statement or prospectus (after the initial filing of such registration
statement), copies of any such document;

 

(xiv)       cause its management to cooperate as reasonably requested by the
managing underwriter or underwriters in the marketing of the Registrable Shares
covered by a Demand Underwritten Offering and make themselves reasonably
available for assistance in the selling effort covered by such transactions,
including, but not limited to, the participation of such members of the
Company’s management in road show presentations; and

 

(xv)        otherwise comply with all applicable rules and regulations of the
SEC and any applicable national securities exchange.

 

(b)           In the event that the Company would be required, pursuant to
Section 2.5(a)(vi)(E) to notify the Investors participating in such underwritten
offering or the managing underwriter or underwriters in connection with such
underwritten offering of the occurrence of any event specified therein, the
Company shall, subject to Section 2.5(c), as promptly as practicable, prepare
and furnish to such Investors and to each such underwriter a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of Registrable Shares that have been registered pursuant
to this Agreement, such prospectus shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. Each Investor agrees that, upon
receipt of any notice from the Company pursuant to Section 2.5(a)(vi)(C),
Section 2.5(a)(vi)(D) or Section 2.5(a)(vi)(E) hereof, it shall, and shall use
all reasonable best efforts to cause any sales or placement agent or agents for
the Registrable Shares and the underwriters, if any, to, forthwith discontinue
disposition of the Registrable Shares until such Person shall have received
notice from the Company that such offers and sales of the Registrable Shares may
be resumed and, if applicable, such Person shall have received copies of such
amended or supplemented prospectus and, if so directed by the Company, to
destroy all copies, other than permanent file copies, then in its possession of
the prospectus (prior to such amendment or supplement) covering such Registrable
Shares as soon as practicable after the Investors’ receipt of such notice.

 

(c)            In the case of any Demand Underwritten Offering or Piggyback
Registration, all Registrable Shares to be included in such offering or
registration, as the case may be, shall be subject to the applicable
underwriting agreement and no Investor may participate in such offering or
registration unless such Investor agrees to sell such Investor’s securities on
the basis provided therein and completes and executes all questionnaires,
indemnities, underwriting agreements and other documents which must be executed
in connection therewith, and provides such other information to the Company or
the underwriter as may be reasonably requested to offer or register such
Person’s Registrable Shares.

 

- 13 -

 



2.6           Obligations of the Parties.

 

(a)            Investor Information. Each Investor shall furnish to the Company
in writing such information (“Required Investor Information”) regarding such
Investor, the Registrable Shares held by it and its intended method of
distribution of the Registrable Shares as the Company may from time to time
reasonably request in writing, and shall execute such documents in connection
with such registration as may reasonably be required to effect the registration,
in order for the Company to comply with its obligations under all applicable
securities and other laws and to ensure that the prospectus relating to such
Registrable Shares, or any amendment or supplement to a registration statement
or prospectus, conforms to the applicable requirements of the Securities Act and
the rules and regulations thereunder. If an Investor fails to provide the
requested information or execute such documents in connection with such
registration as may reasonably be required to effect the registration within
five (5) Business Days of the receipt by such Investor of such request, the
Company shall be entitled to refuse to register such Investor’s Registrable
Shares in the applicable registration statement. Each Investor shall notify the
Company as promptly as practicable of any inaccuracy or change in any Required
Investor Information previously furnished by such Investor to the Company or of
the occurrence of any event, in either case as a result of which any prospectus
relating to the Registrable Shares contains or would contain an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in connection with any
registration, and promptly furnish to the Company any additional information
required to correct and update such previously furnished Required Investor
Information or required so that such prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(b)           Filing Cooperation. Each Investor agrees to cooperate with the
Company as reasonably requested by the Company in connection with the
preparation and filing of any registration statement in which any Registrable
Shares held by such Investor are being included.

 

(c)            Holdback.

 

(i)             The Company shall not effect any public sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the ten (10) days prior to and during
the 90-day period (or such shorter period as the managing underwriter(s) may
agree to in writing) beginning on the pricing date in connection with any Demand
Underwritten Offering, except as part of such Demand Underwritten Offering or
pursuant to any registrations on Form S-4 or Form S-8 or any successor form or
unless the underwriters managing any such public offering otherwise agree.

 

(ii)           If requested by the managing underwriter(s) for an underwritten
offering (primary or secondary) of any equity securities (or securities
convertible into or exchangeable or exercisable for equity securities) of the
Company, each Investor hereby agrees not to effect any Transfer of any shares of
Common Stock (or securities convertible into or exchangeable or exercisable for
Common Stock (including New Holdco Units and shares of Voting Non-Economic
Preferred Stock)), including any sale pursuant to Rule 144 under the Securities
Act, and not to effect any Transfer of any other equity security of the Company
(in each case, other than as part of such underwritten public offering) during
the ten (10) days prior to, and during the 90-day period (or such shorter period
as the managing underwriter(s) may permit in writing) beginning on, the
effective date of the related registration statement (or date of the prospectus
supplement if the offering is made pursuant to a “shelf” registration) pursuant
to which such underwritten offering shall be made, provided that all of the
Company’s executive officers and directors and any other holders of Common Stock
who are selling shares of Common Stock in such underwritten offering enter into
similar agreements for the same time period and on no less restrictive terms.



- 14 -

 

 

2.7           Expenses. The Company shall bear all other fees and expenses in
connection with any registration statement prepared, filed or caused to become
effective pursuant to this Article II, including all registration and filing
fees, all printing costs and all fees and expenses of counsel and accountants
for the Company and its Subsidiaries.

 

2.8           Indemnification; Contribution.

 

(a)            In the event any Registrable Shares are included in a
registration statement contemplated by this Agreement, the Company shall, and it
hereby agrees to, indemnify and hold harmless, or cause to be indemnified and
held harmless, each Investor and its respective officers, directors, managers,
partners, employees, agents, representatives, trustees and controlling Persons,
if any, in any offering or sale of the Registrable Shares, against any losses,
claims, damages or liabilities in respect thereof and expenses (including
reasonable fees and expenses of counsel) or Actions in respect thereof
(collectively, “Claims”), to which each such indemnified party may become
subject, insofar as such Claims (including any amounts paid in settlement
effected with the consent of the Company as provided herein) arise out of or are
based upon an untrue statement or alleged untrue statement of a material fact
contained in any registration statement, or any preliminary or final prospectus
contained therein, or any amendment or supplement thereto, or any document
incorporated by reference therein, or arise out of or are based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and the Company shall,
and it hereby agrees to, reimburse, upon request, each such Investor for any
legal or other out-of-pocket fees and expenses reasonably incurred and
documented by them in connection with investigating or defending any such
Claims; provided, that the Company shall not be liable to any Investor (or its
officers, directors, managers, partners, employees, agents, representatives,
trustees and controlling Persons, if any) in any such case to the extent that
any such Claims arise out of or are based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in such registration
statement, or preliminary or final prospectus, or amendment or supplement
thereto, in reliance upon and in conformity with the Required Investor
Information furnished to the Company in writing by such Investor or on behalf of
such Investor by any Representative of such Investor, expressly for use therein,
that is the subject of the untrue statement or omission.

 

- 15 -

 



(b)           In the event any Registrable Shares are included in a registration
statement contemplated by this Agreement, each Investor who includes Registrable
Shares in such registration statement shall, and hereby agrees, on a several
basis (and not jointly or jointly and severally) to, indemnify and hold harmless
the Company and its officers, directors, managers, employees, agents,
representatives and controlling Persons, if any, in any offering or sale of its
Registrable Shares against any Claims to which each such indemnified party may
become subject, insofar as such Claims (including any amounts paid in settlement
as provided herein), or Actions in respect thereof, arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any registration statement, or any preliminary or final prospectus
contained therein, or any amendment or supplement thereto, or any document
incorporated by reference therein, or arise out of or are based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
each such Investor shall, and it hereby agrees to, on a several basis (and not
jointly or jointly and severally), reimburse the Company for any legal or other
out-of-pocket fees and expenses reasonably incurred and documented by the
Company in connection with investigating or defending any such Claims, in each
case only to the extent that such untrue statement or alleged untrue statement
or omission or alleged omission was made in reliance upon and in conformity with
the Required Investor Information furnished to the Company in writing by such
Investor or its Representative expressly for use therein that is the subject of
the untrue statement or omission; provided, however, that the liability of each
such Investor hereunder shall be limited to an amount equal to the dollar amount
of the net proceeds actually received by such Investor from the sale of
Registrable Shares sold by such Investor pursuant to such registration statement
or prospectus.

 

(c)            The Investors and the Company agree that if, for any reason, the
indemnification provisions contemplated by Section 2.8(a) or Section 2.8(b) are
unavailable to or are insufficient to hold harmless an indemnified party in
respect of any Claims referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such Claims in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the indemnified party, on
the other hand, with respect to the applicable offering of securities. The
relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such indemnifying party or by
such indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
If, however, the allocation in the first sentence of this Section 2.8(c) is not
permitted by applicable Law, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative faults, but also the relative
benefits of the indemnifying party and the indemnified party, as well as any
other relevant equitable considerations. The parties hereto agree that it would
not be just and equitable if contributions pursuant to this Section 2.8(c) were
to be determined by pro rata allocation or by any other method of allocation
which does not take into account the equitable considerations referred to in the
preceding sentences of this Section 2.8(c). The amount paid or payable by an
indemnified party as a result of the Claims referred to above shall be deemed to
include (subject to the limitations set forth in Section 2.9) any legal or other
out-of-pocket fees or expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Action. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. Notwithstanding the foregoing, no
Investor shall be liable to contribute any amount in excess of the dollar amount
equal to the sum of (i) the net proceeds received by such Investor from the sale
of Registrable Shares sold by such Investor pursuant to such registration
statement or prospectus, minus (ii) any amounts paid or payable by such Investor
pursuant to Section 2.8(b) (except in the case of fraud or willful misconduct by
such Investor).

 

- 16 -

 



2.9           Indemnification Procedures.

 

(a)            If an indemnified party shall desire to assert any claim for
indemnification provided for under Section 2.8 in respect of, arising out of or
involving a Claim or Action against the indemnified party, such indemnified
party shall notify the Company or the applicable Investors, as the case may be
(the “Indemnifying Party”), in writing of such Claim, the amount or the
estimated amount of damages sought thereunder to the extent then ascertainable
(which estimate shall not be conclusive of the final amount of such Claim), any
other remedy sought thereunder, any relevant time constraints relating thereto
and, to the extent practicable, any other material details pertaining thereto (a
“Claim Notice”) promptly after receipt by such indemnified party of written
notice of the Claim; provided, that failure to provide a Claim Notice shall not
affect the indemnification obligations provided hereunder except to the extent
the Indemnifying Party shall have been materially prejudiced as a result of such
failure. The indemnified party shall deliver to the Indemnifying Party, promptly
after the indemnified party’s receipt thereof, copies of all notices and
documents (including court papers) received by the indemnified party relating to
the Claim; provided, however, that failure to provide any such copies shall not
affect the indemnification obligations provided hereunder except to the extent
the Indemnifying Party shall have been materially prejudiced as a result of such
failure.

 

(b)           The Indemnifying Party shall have the right to assume the defense
of any Claim for which indemnification is being sought and if the Indemnifying
Party assumes such defense, the Indemnifying Party shall employ counsel for such
defense that is reasonably satisfactory to the indemnified party and shall pay
all reasonable out-of-pocket fees and expenses incurred in connection with such
defense. Should the Indemnifying Party so elect to assume the defense of a
Claim, the Indemnifying Party will not be liable to the indemnified party for
legal expenses subsequently incurred by the indemnified party in connection with
the defense thereof, unless: (i) the Indemnifying Party has agreed in writing to
pay such fees and expenses; (ii) the Indemnifying Party shall have failed
promptly to assume the defense of such Claim and to employ counsel reasonably
satisfactory to such indemnified party; or (iii) such indemnified party shall
have been advised by counsel that an actual or potential conflict of interest
exists if the same counsel were to represent such indemnified party and the
Indemnifying Party or any other indemnified party (in which case, if such
indemnified party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys (in addition to not more than one local
counsel that may be required in the opinion of such firm) at any time for all
indemnified parties hereunder. If the Indemnifying Party assumes such defense,
the indemnified party shall have the right to participate in the defense thereof
and to employ counsel, at its own expense (except as provided in the immediately
preceding sentence), separate from the counsel employed by the Indemnifying
Party. If the Indemnifying Party chooses to defend any Claim, the indemnified
party shall reasonably cooperate in the defense or prosecution thereof. Such
cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information that
are reasonably relevant to such Claim, and the indemnified party shall use
reasonable best efforts to make its employees and other representatives
available on a mutually convenient basis during regular business hours to
provide additional information and explanation of any material provided
hereunder. Whether or not the Indemnifying Party shall have assumed the defense
of a Claim, the indemnified party shall not admit any liability with respect to,
or settle, compromise or discharge, such Claim without the Indemnifying Party’s
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed). The Indemnifying Party may pay, settle or compromise a
Claim without the written consent of the indemnified party, so long as such
settlement includes (A) an unconditional release of the indemnified party from
all liabilities and obligations in respect of such Claim, (B) does not subject
the indemnified party to any injunctive relief or other equitable remedy, and
(C) does not include a statement or admission of fault, culpability or failure
to act by or on behalf of any indemnified party.

 

- 17 -

 



2.10        Rule 144. The Company will file the reports required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder (or, if the Company is not required to file such
reports, will, upon the request of any Vintage Group Member that holds
Registrable Shares, make publicly available other information) and will take
such further action as any Vintage Group Member that holds Registrable Shares
may reasonably request, all to the extent required from time to time to enable
each Investor to sell Common Stock without registration under the Securities Act
within the limitation of the exemptions provided by (a) Rule 144 under the
Securities Act, as such rule may be amended from time to time or (b) any similar
rule or regulation hereafter adopted by the SEC. Upon the reasonable request of
any Vintage Group Member that holds Registrable Shares, the Company will deliver
to such Vintage Group Member a written statement as to whether the Company has
filed the reports required to be filed under the Exchange Act for a period of at
least ninety (90) days prior to the date of such written statement.

 

2.11        Preservation of Rights. Without the prior written consent of the
Vintage Group Members, the Company will not (a) grant any registration rights to
third parties which are more favorable than or inconsistent with the rights
granted hereunder or (b) enter into any agreement, take any action, or permit
any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the Investors in this Agreement.

 

2.12        Transfer of Registration Rights. The rights of each Investor under
this Agreement may be assigned to any direct or indirect transferee (including
any Affiliate) of any such Investor permitted under this Agreement who agrees in
writing to be subject to and bound by all the terms and conditions of this
Agreement. In furtherance of the foregoing and in lieu of an assignment of
rights pursuant to the foregoing sentence, if requested by any Investor in
connection with any such Transfer by an Investor, the Company will enter into
one or standalone registration rights agreements for the benefit of such direct
or indirect transferee providing for registration rights that are substantially
consistent with the rights of such Investor under this Agreement.

 

Article III
MISCELLANEOUS

 

3.1           Notices. Except for notices that are specifically required by the
terms of this Agreement to be delivered orally, all notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
deemed given, delivered and/or provided (a) when delivered personally or when
sent by email of a .pdf attachment (provided, that no notice of non-delivery is
generated), or (b) on the next Business Day when dispatched for overnight
delivery by Federal Express or a similar courier, in either case, to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

 

- 18 -

 



if to the Company, to:

 

Liberty Tax, Inc.

1716 Corporate Landing Parkway

Virginia Beach, VA 23454

Attention: General Counsel or Legal Department

Special Committee of the Board of Directors

 

with a copy to:

 

Hunton Andrews Kurth LLP

951 E. Byrd Street

Richmond, VA 23219

Email: shaas@hunton.com

Attention: Steven M. Haas

 

if to a Vintage Group Member, to:

 

Vintage RTO, L.P.

c/o Vintage Capital Management

4705 S. Apopka Vineland Road

Suite 210

Orlando, FL 32819

Email: bkahn@vintcap.com

Attention: Brian R. Kahn

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 100019

Email: rleaf@willkie.com

Attention: Russell L. Leaf

 

If to a Former Buddy’s Member, to the address set forth next to the name of such
Former Buddy’s Member set forth on Schedule 1(B).

 

3.2           Waiver. No failure by any Party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition, regardless of how long such failure continues.

 

- 19 -

 



3.3           Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the Parties.

 

3.4           Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. Any dispute relating
hereto shall be heard exclusively in the state or federal courts of the State of
Delaware, and the parties irrevocably agree to jurisdiction and venue therein.

 

3.5           WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE PERFORMANCE OF SERVICES THEREUNDER OR RELATED THERETO. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A
CLAIM, (B) SUCH PARTY HAS CONSIDERED AND UNDERSTANDS THE IMPLICATIONS OF THIS
WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 3.5.

 

3.6           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

3.7           Further Action. The Parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Agreement.

 

3.8           Delivery by Electronic Transmission. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine, .PDF or via email, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of electronic transmission by a
facsimile machine, .PDF or via email to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through
such electronic transmission as a defense to the formation of a contract and
each such party forever waives any such defense.

 

- 20 -

 



3.9           Entire Agreement. This Agreement, the Business Combination
Agreement, the A&R New Holdco LLC Agreement, the Certificate of Designation, the
Vintage Subscription Agreements and the other Ancillary Agreements embody the
entire agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

3.10        Remedies. To the fullest extent permitted by applicable Law, any
Person having any rights under any provision of this Agreement or any other
agreements contemplated hereby shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by Law.

 

3.11        Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document, or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof, and references to all attachments thereto and
instruments incorporated therein. Without limiting the generality of the
immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification. Any Law defined or referred to herein or in any agreement or
instrument that is referred to herein means such Law as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws. All references to any period of days shall be deemed to be to
the relevant number of calendar days unless otherwise specified. When
calculating the period of time before which, within which or following which,
any act is to be done or step taken under this Agreement, the date that is the
reference date in calculating such period will be included, and if the last day
of a period measured in Business Days is a non-Business Day, the period in
question will end on the next succeeding Business Day. The use of the words
“or,” “either” and “any” shall not be exclusive. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Wherever a
conflict exists between this Agreement and any other agreement, this Agreement
shall control but solely to the extent of such conflict. References in this
Agreement to “Vintage Group Member holding Registrable Shares” or words of
similar import shall be deemed to refer to any Vintage Group Member that holds
New Holdco Units and shares of Voting Non-Economic Preferred Stock or
Registrable Shares that are shares of Common Stock.

 

- 21 -

 



3.12        Amendments. This Agreement may be amended or modified in writing by
the Company and the Vintage Group Members; provided, that any such amendment or
modification of this Agreement that materially and adversely alters or changes
any rights hereunder of the Investors other than the Vintage Group Members in a
manner that is disproportionate relative to the rights hereunder of the Vintage
Group Members, shall be made with the approval of the Non-Vintage Investors
holding a majority of the New Holdco Units and shares of Voting Non-Economic
Preferred Stock then held by all Non-Vintage Investors.

 

[Signature Pages Follow.]

 

 

 

 

 



- 22 -

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

 

 

COMPANY:

 

LIBERTY TAX, INC.

 

 

By:_/s/ Michael S. Piper                                        

Name: Michael S. Piper

Title: Chief Financial Officer

 

 

 

 

 

 

 



Signature Page to Registration Rights Agreement







 

 

VINTAGE GROUP:

 

TRIBUTUM, L.P.

 

By: Vintage Vista GP, LLC, its general partner

 

 

 

By: /s/ Brian R. Kahn                                        

Name: Brian R. Kahn

Title: Managing Member

 

 

 



Signature Page to Registration Rights Agreement





 



FORMER BUDDY’S MEMBERS:

 

BRIAN DEGUSTINO REVOCABLE TRUST

 

 

 

By: /s/ Brian DeGustino                                        

Name: Brian DeGustino

Title: Trustee

 

 

 

 

 



Signature Page to Registration Rights Agreement





 

 



AMY DEGUSTINO IRREVOCABLE TRUST

 

 

 

By: /s/ Brian DeGustino                                        

Name: Brian DeGustino

Title: Trustee

 

 

 



Signature Page to Registration Rights Agreement







 

 

SAMJOR FAMILY LP

 

By: Samjor Inc., its general partner

 

 

 

By: /s/ Brian R. Kahn                                        

Name: Brian R. Kahn
Title: President

 

 

 



Signature Page to Registration Rights Agreement



 



VINTAGE RTO, L.P.

 

By: Vintage RTO GP LLC, its General Partner

 

 

 

By: /s/ Brian R. Kahn                                        

Name: Brian R. Kahn

Title: Manager

 



 



MARTIN MEYER

 

 

 

/s/ Martin Meyer                                        

 

 

 



Signature Page to Registration Rights Agreement





 

 

FENGFENG REN

 

 

 

/s/ Fengfeng Ren                                        

 

 



Signature Page to Registration Rights Agreement







 



JEFFREY D. MILLER

 

 

 

/s/ Jeffrey D. Miller                                        

 

 

 

Signature Page to Registration Rights Agreement





 



DAVID O’NEIL

 

 

 

/s/ David O’Neil                                        

 

 

 

 

Signature Page to Registration Rights Agreement

 



 



Schedule 1

 

INVESTORS

 

A. Vintage Group

 

Name and Address  

Shares of

Common Stock

 

Tributum, L.P.
c/o Vintage Capital Management, LLC

4705 S. Apopka Vineland Road

Suite 206

Orlando, FL 32819

Attention: Brian R. Kahn

Email: bkahn@vintcap.com

 

  2,083,333.33  

 

 

B. Former Buddy’s Members

 

Name and Address New Holdco Units Shares of Voting Non-Economic Preferred Stock
Shares of Common Stock into which New Holdco Units and Shares of Voting
Non-Economic Preferred Stock are Convertible

Brian DeGustino Revocable Trust c/o Brian DeGustino

32 Wedgewood Drive Hawthorn Woods, IL 60047

degustinob@gmail.com

 

 

785,863.62

 

 

157,172.72

 

 

785,863.62

 

Amy DeGustino Irrevocable Trust c/o Brian DeGustino

32 Wedgewood Drive Hawthorn Woods, IL 60047

degustinob@gmail.com

 

 

336,798.69

 

 

67,359.74

 

 

336,798.69

 

Samjor Family LP c/o Brian Kahn

9935 Lake Louise Drive Windermere, FL 34786

bkahn@vintcap.com

 

 

2,912,628.03

 

 

582,525.61

 

 

2,912,628.03

 

 



 



Vintage RTO, L.P.

c/o Vintage Capital Management 4705 S. Apopka Vineland Road Suite 210

Orlando, FL 32819 Attn: Brian R. Kahn Fax: (208) 728-8007

bkahn@vintcap.com

 

 

 

1,914,982.53

 

 

382,996.51

 

 

 

1,914,982.53

 

Martin Meyer and Fengfeng Ren 1801 N. Mohawk St. #B Chicago, IL 60614

MartinMeyer@yahoo.com

 

 

336,798.69

 

 

67,359.74

 

 

336,798.69

 

David O’Neil

350 N. Orleans St., Suite 2N Chicago, IL 60654-1600

FengfengRN@gmail.com

 

 

898,130.31

 

 

179,626.06

 

 

898,130.31

 

Jeffrey D. Miller 240 Maplewood Rd.

Riverside, IL 60546

jdmiller10@protonmail.com

 



 

898,130.31

 

 

179,626.06

 

 

898,130.31

 

 

 

 



